Mellen C. J.
delivered the opinion of the Court in Cumberland, at the adjournment of May term, in August following.
Though the name of the defendant does not appear in the body of the instrument declared on, as one of the contracting parties, yet there is a provision in it that if liable and able to pay, he shall contribute a certain portion of the sum necessary to the support of his parents.; and we arc of opinion that the defendant, by signing the contract, assented to the terms of it, and, for the purposes of the present action, made himself a party to it, at least so far as conditional liability, in the manner and for the purposes therein expressed, extended. This disposes of the first objection to the verdict.
The second is that the promise was destitute of a consideration to support it. The answer is that Nathan Kendall, the plaintiff, agreed to support the parents, in consideration of which his brothers agreed to bear their proportion of the expense, and reimburse to him the stipulated amount. The very form of the contract shows a request on the part of the brothers to Nathan to maintain the parents ; and his engaging to incur this expense forms a good consideration. A disadvantage to the promisee or an advantage to the promissor is a legal consideration. The case of Mills v. Wyman, cited by the defendant’s counsel does not oppose the principle just stated. No request on the part of the defendant was proved; and the court say “ there seems to be no case in which it has boon nakedly decided that a promise to pay the debt of a son of full age, not living with his father, though the debt were incurred by sickness which ended in the death of the son, without a previous request by the father proved or presumed, could be enforced by action.”
*174The third, objection is that there was no proof that the parents were destitute. Surely the agreement in this case is proof of it, and so is the very defence of this action. Besides no such objection was made at the trial, and therefore the instructions of the judge could have had no relation to such a ground of defence. If the instructions were correct, there is to be judgment on the verdict.
The last objection is that this action is not the proper form of process for deciding the question of liability and ability; that by the terms of the contract, so far as they related to the defendant, he was under no obligation to contribute any proportion of the expense of maintenance of his parents, unless liable and able to pay; and that the Court of Common Pleas, by the Stat. 1821, ch. 122, sec. 5, has the exclusive jurisdiction in the determination of those questions. In support of this objection, also, the counsel relies on the before mentioned case of Mills v. Wyman. It must be remembered that there, no bargain had been made between the plaintiff and defendant, prior to the incurring the expense, which was the subject of the suit. There was no consideration for the father’s promise. The plaintiff then resorted to the connexion between the father and son as showing such a statute liability, as that the law would on that ground imply a promise on the part of the father to pay the expense incurred for the relief of the son. Such doctrine was not sanctioned by the court. In the case at bar the plaintiff relies on and proves an express promise. And we are very clear that such a promise is not to be ¡considered as void by reason of this objection, founded pn our statute. The parties have entered into a fair and commendable contract for the comfortable support of their aged parents. It must be construed by common law principles; and by those principles the rights of one of the parties and the liabilities of the other must be conclusively decided.

Judgment on the verdict.